Order entered May 12, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00872-CV

                 IN THE INTEREST OF L.M.C AND E.H.C., CHILDREN

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-54113-2010

                                           ORDER
       We GRANT appellant’s May 9, 2014 second motion for an extension of time to file a

brief. Appellant shall file his brief on or before June 2, 2014. We caution appellant that no

further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   ADA BROWN
                                                            JUSTICE